Order entered May 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01520-CV

                                 ERIC DRAKE, Appellant

                                             V.

                             TRAVELERS, ET AL., Appellees

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 13-01062-C

                                         ORDER
       Before the Court is appellant’s May 19, 2014 motion for an extension of time to file a

brief. Appellant’s brief was due on April 23, 2014. Appellant seeks an extension to August 1,

2014. We GRANT appellant’s motion TO THE EXTENT that appellant shall file his brief ON

OR BEFORE JUNE 23, 2014.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE